 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     ZACHARY CAIN, State Bar #020396
 5   Asst. Federal Public Defender
     850 West Adams Street, Suite 201
 6   Phoenix, Arizona 85007
     Telephone: (602) 382-2700
 7   Fax: (602) 382-2800
     Zachary_Cain@fd.org
 8
                     IN THE UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF ARIZONA
10
11   United States of America,                   Case No. 20-3058MJ-001-PHX-MTM
12                Plaintiff,                          NOTICE OF APPEAL
13         vs.
                                                      (FRAP 9(a) APPEAL)
14   Chauncey Hollingberry,
15                Defendant.
16
           Notice is hereby given that Chauncey Hollingberry, defendant in the above-
17
     named case, appeals to the U.S. Court of Appeals for the Ninth Circuit from the
18
     order entered in this case on May 28, 2020 (Docket No. 25) denying his motion to
19
     reopen the detention hearing and denying his motion for release pending trial.
20
21
                 Respectfully submitted: June 4, 2020.

22                                   JON M. SANDS
23                                   Federal Public Defender
24                                   s/Zachary Cain
25                                   ZACHARY CAIN
                                     Federal Public Defender
26
27
28                                           1
